Citation Nr: 9926604	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-06 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of tooth number 16 as a result of 
medical treatment by the Department of Veterans Affairs in 
March 1995.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the cervical, thoracic 
and lumbar spine as a result of medical treatment by the 
Department of Veterans Affairs in March 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise on the 
question of whether loss of tooth number 16 was attributable 
to an incident at a VA medical facility in March 1995.

2.  A chiropractor has opined that disability of the 
cervical, thoracic, and lumbar spine may be due to an 
incident at a VA medical facility in March 1996.  


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the 
veteran's favor, compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of tooth number 16 as a result of 
VA treatment in March 1995 is warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991).

2.  A claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability of the 
cervical, thoracic, and lumbar spine as a result of VA 
treatment in March 1995 is well grounded.  38 U.S.C.A. 
§§ 1155, 5107(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claims prior to October 1, 1997, the 
only issue before the Board at this time is whether he has 
suffered additional disability as a result of VA medical 
treatment in March 1995.  

The initial determination in any claim before the Board is 
whether the claim is well grounded.  A person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, No. 98-664 (U.S. Vet. App. July 
7, 1999).

In the instant case, the veteran has asserted that he was 
injured in an incident at a VA medical center (VAMC) on March 
27, 1995, when he was being examined by a VA physician for 
complaints of left shoulder/arm and neck pain.  Specifically, 
he contends that, when the physician pressed on his shoulder 
(in order to determine the point at which an injection of 
medication would be made), he fell and chipped/loosened tooth 
number 16 and, also, injured his entire spine. 

Four persons have made statements concerning what happened in 
the examining room at the VAMC on March 27, 1995:  The 
treating physician; a VA social worker, who was in the room 
to assist the veteran, who is blind; the veteran; and the 
veteran's son, who entered the room after he heard the 
veteran "yell."  

The treating VA physician has stated that he was trying to 
find the most tender spot in the veteran's left shoulder by 
pressing with his fingers, so that Lidocaine and a long-
acting steroid could be injected.  When he pressed near the 
acromioclavicular end of the shoulder, the veteran "cried out 
in pain and almost slumped or buckled down vertically, as if 
in severe pain.  Before he could fall on the floor, I caught 
him by arm and helped in the chair.  Later, I injected the 
left shoulder...patient never fell forward, backward or 
vertically down to the floor, nor did his face hit any 
surface.  Patient was discharged without any complain [sic] 
of any pain in face or gums."

The VA social worker has stated that:  On March 27, 1995, in 
an examining room at the VAMC, the doctor was feeling the 
veteran's shoulder, when the veteran "started to fall, 
dropped his white cane, and went to the floor"; the doctor 
was standing between him and the veteran, trying to hold the 
veteran up, and he could not see how far to the floor the 
veteran went or whether he hit his chin on the floor; the 
doctor helped the veteran get upright, and left the room to 
prepare an injection; at that point, the veteran asked him to 
look at the veteran's back, as the veteran had hit the corner 
of the doctor's desk, and his back hurt; he pulled up the 
veteran's shirt and saw a whitened area of skin the size of a 
half dollar and a reddish area smaller than the size of a 
dime in the center of the whitened area, about midway down 
the veteran's back just left of the spine.  

The social worker went on to say that, when the doctor 
returned, he showed him the whitened and red area of skin on 
the veteran's back; the doctor gave the veteran a shot in the 
left shoulder, and then the veteran and his son left; about a 
week later, the veteran called him and said that, a few days 
after the fall in the doctor's office, he noticed that he had 
a chipped tooth; the veteran said that he had returned to the 
VAMC and had dental work done.

The veteran's son has stated that:  At the VAMC on March 27, 
1995, when he heard his father, the veteran, yell, he went 
into the examining room, where the veteran was lying face 
down on the concrete floor; the VA social worker was also 
present in the room and told him that, when the doctor 
pressed too hard on the veteran's shoulder, he fell against 
something and "I noticed it was the corner of the doctor's 
desk"; he saw the doctor lift the veteran's shirt, and the 
veteran's "left lower and left side all the way up his back 
was bleeding pretty bad"; the veteran told the doctor he felt 
that he needed treatment for his back injury; the doctor 
stuffed the veteran's shirt back into his pants, and told him 
that he would be okay; and they went home.

The veteran's son also stated that:  During the evening of 
March 27, 1995, the veteran called him to tell him that the 
veteran's left jaw was swelling up, and he thought that he 
had broken his back left tooth, when his jaw hit the floor of 
the VAMC examining room; three days later, at a VA dental 
clinic, a dental assistant said that he could see how the 
veteran's lower tooth struck the upper tooth and knocked it 
out; the veteran had difficulty getting around, due to his 
back injury.

Concerning the incident on March 27, 1995, the veteran has 
stated that, "...when (the doctor) pressed on my left 
shoulder, the pain was so great I fell down.  I hit just 
above my tailbone on the corner of the doctor's desk and, 
while falling, I scraped all the way up my back and my lower 
left lumbar region, causing bruising, bleeding and extreme 
pain.  My lower jaw hit the concrete floor, breaking my top 
left wisdom tooth and causing pain in my neck." 

I.  Tooth

VA dental clinic records indicate that the veteran received a 
removable partial denture in June 1990.  

On March 30, 1995, at a VA facility, it was noted that the 
veteran's left upper molar had pulpitis and was loose; no 
fracture of the tooth was seen.

At a VA dental clinic on March 31, 1995, the veteran 
complained that he had cracked a tooth when he injured the 
left side of his face four days earlier.  Tooth number 16 was 
partially avulsed, and there was continuous pain.  A forceps 
extraction of tooth number 16 was performed. 

In August 1996, Thomas E. Earley, D.D.S., a private dentist, 
reported that the veteran's upper left molar, which was 
fractured and had to be extracted, had been an abutment for a 
partial upper denture.  When he saw the veteran, the denture 
did not fit properly, and a new one had to be made.  Dr. 
Earley offered an opinion that a new partial upper denture 
was necessary because the old one would not fit due to the 
lost tooth.

The Board finds that the veteran's claim for compensation  
under 38 U.S.C.A. § 1151 for loss of tooth number 16 is well 
grounded, because Dr. Earley's opinion provides medical 
evidence of a nexus between a current disability and an 
injury on March 27, 1995, during VA medical treatment. 

Considering the merits of the claim, the Board finds that the 
evidence is in relative equipoise on the question of whether 
tooth number 16 had to be extracted on March 31, 1995, 
because of an injury sustained during VA medical treatment on 
March 27, 1995.  Resolving the doubt on that question in the 
veteran's favor, entitlement to compensation under 
38 U.S.C.A. § 1151 for loss of tooth number 16 as a result of 
VA medical treatment in March 1995 is established.  
38 U.S.C.A. §§ 1151, 5107(a).  

II.  Neck and Back

At an examination for housebound status or a need for regular 
aid and attendance in March 1971, there was no mention of the 
veteran's back or neck. 

The veteran's claims file does not contain records of 
treatment for complaints related to the spine prior to March 
1995.  

On March 30, 1995, the veteran was seen at a VA facility, 
requesting a dental consultation.  Slight discomfort of the 
left shoulder and slight tenderness of the cervical spine 
were noted.  No bruises were seen on the veteran's body.

In April 1995, at a VA rehabilitation medicine-physical 
therapy service, the assessment was left shoulder and low 
back pain of questionable etiology.

In late May 1995, X-rays of the lumbosacral spine showed mild 
spondylosis; otherwise, the study was normal.  X-rays of the 
cervical spine were negative.

In late June 1995, a CT (computerized tomography) scan of the 
lumbar spine showed:  A minimal bulge or protrusion at L3-4, 
with slight facet joint degenerative disease; a unilateral 
pars defect at L4, without significant spondylolisthesis; 
some diffuse bulge or protrusion at L4-5, with a mild to 
moderate degree of left foraminal stenosis; and some broad-
based central disc protrusion at L5 - S1.  

In July 1995, nerve conduction studies of the upper and lower 
extremities were within normal limits.  

In July 1995, the veteran was evaluated by Richard M. 
Donnini, D.O., a private specialist in pain management.  He 
complained of constant moderate to severe neck and low back 
pain and frequent moderate to severe midback pain.  
Impressions included cervical, thoracic, and lumbar 
sprain/strain. 

In August 1995, Dr. Donnini reported to the veteran's 
chiropractor that an injection had not been beneficial and 
the plan was to have a series of epidural blocks.  In 
September 1995, Dr. Donnini administered three epidural 
blocks.

In September 1995, a private MRI (magnetic resonance imaging) 
of the cervical spine showed a minimal diffusely bulging disc 
annulus at C4-5 and C5-6, and a moderate amount of artifact 
at C6-7.  

Dr. Donnini's office notes show that, in October 1995, the 
veteran had moderate to severe spasms and swelling throughout 
his cervical and thoracic spine, with moderate tenderness, 
and moderate spasms and tenderness in the lumbar spine.

In September 1996, William F. Marstellar, D.C., a 
chiropractor, reported that he first saw the veteran in June 
1995, when he complained of injuries in a fall in a VA 
examining room in March 1995.  An examination revealed 
moderate to severe spasms and swelling of the entire back 
area, with paresthesia of the left leg.  An electromyogram 
was suggestive of L4-5 radiculopathy.  The veteran was 
treated with manipulation and physical therapy.  Dr. 
Marstellar offered an opinion that, "...the injuries 
described have a direct and proximal relation to the incident 
described by (the veteran) and could result from the type of 
fall that was described."  

The Board finds that Dr. Marstellar's opinion is sufficient 
to well ground the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability of the 
cervical, thoracic, and lumbar spine as a result of VA 
treatment in March 1995.  38 U.S.C.A. § 5107(a); Jones.  
However, the Board finds that it would be helpful to have the 
opinion of a specialist in orthopedics on the medical 
question of the relationship, if any, between the claimed 
injury on March 27, 1995, and any current disability of the 
spine, and this case will be remanded to the RO for that 
purpose.  While the case is in remand status, an attempt 
should be made to obtain copies of any records of treatment 
of the veteran's spine prior to March 27, 1995.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
loss of tooth number 16 as a result of VA medical treatment 
in March 1995 is granted.  

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for disability of the cervical, 
thoracic and lumbar spine as a result of VA medical treatment 
in March 1995 having been found to be well grounded, the 
appeal on that issue is granted to that extent.  


REMAND

Under the circumstances, this case is REMANDED to the RO for 
the following:  

1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which 
treated him for complaints related to the 
cervical, thoracic and/or lumbar spine 
prior to March 27, 1995.  After securing 
any necessary releases from the veteran, 
the RO should attempt to obtain copies of 
all such clinical records.  

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
orthopedics.  It is imperative that the 
examiner review the veteran's medical 
records in the claims file and a copy of 
this REMAND.  The examiner should 
determine the nature and extent of any 
current disability of the cervical, 
thoracic, and lumbar segments of the 
spine.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that any current 
disability of the cervical, thoracic 
and/or lumbar segments of the spine is 
the result of a "fall" in a VA examining 
room on March 27, 1995.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

